Citation Nr: 1816087	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial increased disability rating for residuals of laryngeal cancer, currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967, including service in the Republic of Vietnam.  He died in January 2016; the Appellant has been recognized and approved to be a substitute for purposes of processing the claims.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  During the appeal period, the RO increased the initial rating for the Veteran's residuals of laryngeal cancer from 0 percent to 10 percent disabling.  

In September 2017, the Board requested the opinion of medical specialists from the Veterans Health Administration (VHA).  In December 2017, the Board informed the Appellant (and her representative) that it had requested specialists' opinions in conjunction with the adjudication of this appeal, provided copies of those opinions and indicated that she was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement, received at the Board in February 2017 date, the appellant by way of her representative presented further evidence and argument and waived RO consideration, accordingly, the Board will proceed with the consideration of his case.  To the extent the same communication addressed the issue of service connection for cause of death; the Board notes that this benefit has been granted as of an August 2016 rating decision.  

Additionally, the Appellant's representative indicated that the Veteran was precluded from working as a result of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for residuals of laryngeal cancer manifested as hypothyroidism, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's residuals of laryngeal cancer manifested by hypothyroidism with fatigability or continuous medication required for control, as well as hoarseness with inflammation of cords and benign polyps.  


CONCLUSION OF LAW

Entitlement to the highest schedular rating of 30 percent pursuant to Diagnostic Code 6516 for residuals of laryngeal caner, as well as a separate rating of 10 percent for residuals manifested as hypothyroidism have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.17, 4.97, Diagnostic Codes 6516, 6819, and 
§ 4.119, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The residuals of the Veteran's laryngeal cancer were rated under Diagnostic Code 6819 -6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Under Diagnostic Code ("DC") 6819, the disability is to be rated by residuals once six months have passed following the cessation of therapeutic procedures such as chemotherapy or surgery for the underlying cancer.  The Veteran was rated as 10 percent disabling under DC 6516 for his residual hoarseness.  Following the Board's request for an opinion, an otolaryngologist opined by way of a November 2017 VHA medical opinion that the Veteran's residuals of laryngeal cancer also manifested by hoarseness with inflammation of cords, benign polyp but no recurrent cancer.  Under DC 6516 provides that hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy will be rated as thirty percent disabiling.  As the otolaryngologist connected noted the Veteran's polyps as being an additional residual, the Board finds that the maximum schedular rating of 30 percent is appropriate.  

The same otolaryngologist also opined that the Veteran's laryngeal cancer residuals also manifested by hypothyroidism.  The Veteran's records indicate that the Veteran's hypothyroidism required continuous medication for control, supporting at least the minimum 10 percent evaluation.  This evaluation may be awarded separately to the 30 percent evaluation under DC 6516, as DC 6819 contemplates the rating of all residuals.  

The Board has considered whether separate ratings under other applicable diagnostic codes should be assigned, however the most probative and competent medical evidence of record does not indicate that the Veteran experienced residuals of laryngeal cancer not contemplated by the currently assigned diagnostic codes.  By way of a November 2017 VHA opinion, a pulmonary and critical care specialist opined that there was no indication that the Veteran's residuals of laryngeal cancer caused, contributed to, or aggravated the veteran's pulmonary condition.  This specialist provided a detailed review of the Veteran's pulmonary and respiratory healthy and explained the relevance of the Veteran's COPD and pulmonary hypertension results. The Board finds the specialist's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes the Appellant's contentions regarding a potential impact on the Veteran's pulmonary and respiratory conditions by the Veteran's laryngeal cancer residuals, however as the issue concerns medical knowledge and expertise beyond that of a lay individual, the Board does not find the Appellant's reports competent to establish a connection between the conditions and the Veteran's residuals.  The Board has also considered an opinion from the Veteran's private provider Dr. S, where he indicates that the Veteran's respiratory condition may have been cause or aggravated by, amongst other things, residuals of laryngeal cancer.  However, the Board finds this opinion less probative than the VHA specialist opinion as it the private provider does not explain any of his conclusions or his reasoning.  Accordingly, the most probative and competent evidence weighs against a finding of additional pulmonary or respiratory residuals of laryngeal cancer.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to the maximum schedular rating of 30 percent under DC 6516 for residuals of laryngeal cancer have been met for the entire period on appeal.  

Subject to the law and regulations governing payment of monetary benefits, entitlement to a separate rating of 10 percent for residuals of laryngeal cancer manifested by hypothyroidism have been met for the entire period on appeal.  


REMAND

A remand is necessary to obtain an opinion as to the severity and symptomatology of the Veteran's hyperthyroidism.  The medical evidence presently before the Board has shown the Veteran required the use of medication for his residual manifested by hypothyroidism.  However, the Board is without medical expertise to determine whether the Veteran's hypothyroidism manifested by symptoms that would allow for a higher rating.  

Additionally, the Appellant's representative has raised the issue of TDIU by indicating that the Veteran's service-connected disabilities precluded the Veteran from being employed.  The Veteran's disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) because all the disabilities are related to the Veteran's in-service Agent Orange exposure.  The Board, however, is presently without adequate information as to the Veteran's educational and occupational background to be able to adjudicate a TDIU claim.  Thus, a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Give the Appellant an opportunity to submit VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to the claim for a TDIU.  Subsequently send a VA Form 21-
4192, Request for Employment Information in 
Connection with a Claim for Disability Benefits, to the former employers listed on the submitted VA Form 21-8940.

2.  Notify the Appellant that she may submit lay statements from herself and from others who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the Veteran's service connected disability symptoms and their impact on the Veteran's ability to work.  The Appellant should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain an opinion from an endocrinologist to ascertain the severity and impact of the Veteran's hypothyroidism during the period on appeal.  Following a review of the file, the endocrinologist should detail all signs and symptoms related to the Veteran's hypothyroidism that were present during the period following treatment for laryngeal cancer.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


